  Case 19-10214 Doc     65 Filed 06/05/19 Entered      06/05/19 11:26:07
              Desc     Main Document           Page     1 of 3



               UNITED STATES BANKRUPTCY COURT
                           FOR THE
                     DISTRICT OF VERMONT

In re:                            )
                                  )
Hermitage Inn Real Estate
Holding Company, LLC.         )              Case No.: 19-10214
               Putative Debtor)              Involuntary Chapter 7



         BERKSHIRE BANK’S STATEMENT REGARDING
           PENDING MOTIONS TO TRANSFER VENUE

To: Hon. Colleen A. Brown,
Chief United States Bankruptcy Judge

     Berkshire Bank does not take a position regarding the pending

Motion of Petitioning Creditors for Order Transferring Venue of

Pending Chapter 11 Cases from the United States Bankruptcy Court

for the District of Connecticut to the District of Vermont. (Doc. #28)

and the pending Motion of Alleged Debtor for Order Transferring

Venue of this case from the United States Bankruptcy Court for the

District of Vermont to the District of Connecticut. (Doc. #46 and re-

docketed as #62).

     Berkshire Bank’s goal is to get the collateral to sale quickly,

either through a 363(f) sale or completion of the state court

foreclosure process.

                                      1
  Case 19-10214 Doc    65 Filed 06/05/19 Entered      06/05/19 11:26:07
              Desc    Main Document           Page     2 of 3



     The Court should recognize that Berkshire Bank has paid

enormous carrying costs for the last 15 months to maintain and

preserve Berkshire Bank collateral in a moth ball state since the

filing of the state court foreclosure on or about February 23, 2018.

     Berkshire Bank has paid several million dollars for certain of

the expenses directly, such as the real estate taxes to the Towns of

Wilmington and Dover, sewer and water bond assessments to

Coldbrook Fire District, forced placed insurance, the annual lease

payments to the Town of Wilmington for the leased ski trail area,

electric utilities, and indirectly, by funding the Receiver’s state court

approved budget.

      The collateral needs to get sold and the Resort reopened as

quickly as possible to preserve value. The Court should grant the

involuntary petition, appoint a Chapter 7 Trustee, and the parties

can either negotiate a sale of the Estate’s assets under 11 USC

§363(f) expeditiously or failing that, return the foreclosure to state

court by abandonment or lifting the stay to be completed.

     A Chapter 11 is not feasible. There is no going concern value

for the mothballed resort and Berkshire Bank will not consent to

the DIP financing.

                                    2
  Case 19-10214 Doc    65 Filed 06/05/19 Entered     06/05/19 11:26:07
              Desc    Main Document           Page    3 of 3



     Dated at Rutland, Vermont this 5th day of June 2019.

                           Berkshire Bank

                      By: /s/ Elizabeth A. Glynn, Esq.
                          Elizabeth A. Glynn, Esq.
                          Ryan Smith & Carbine, Ltd.
                          PO Box 310
                          Rutland, Vermont 05702-0310
                          Its Attorney
                          (802) 786-1065
                          eag@rsclaw.com




8582-071/919093




                                   3
